IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0919
                                 Filed August 5, 2015


IN THE INTEREST OF W.S. and D.S.,
Minor Children,

W.S., Father,
Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Jasper County, Steven J.

Holwerda, District Associate Judge.



          The father appeals the juvenile court’s order returning full custody of his

children, W.S. and D.S., to the mother. AFFIRMED.



          Nicholas A. Bailey of Bailey Law Firm, P.L.L.C., Altoona, for appellant

father.

          Thomas J. Miller, Attorney General, Bruce Kempkes, Assistant Attorney

General, Michael K. Jacobsen, County Attorney, and Scott Nicholson, Assistant

County Attorney, for appellee State.

          Andrew J. Tullar of Tullar Law Firm, P.L.C., Des Moines, attorney and

guardian ad litem for minor children.



          Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


VOGEL, J.

       The father appeals the juvenile court’s reasonable efforts and permanency

order returning full custody of his children, W.S. and D.S., to the mother, under

the supervision of the department of human services (DHS). He asserts the

children’s return to the mother’s care is not in their best interests. He also seeks

reversal of the court’s finding reasonable efforts were made to facilitate the return

of the children to his care. We conclude the record supports the juvenile court’s

findings that placing the children in the mother’s care is in their best interests and

that reasonable services were provided to the father. Consequently, we affirm

the order of the juvenile court.

       W.S., born 2002, and D.S., born 2004, first came to the attention of DHS

in February 2013. Upon investigation it was established the mother was abusing

prescription drugs, and the children were placed with the father. They were

subsequently removed from his care on February 13, 2014, due to his positive

drug test for amphetamine and methamphetamine; they were placed in relative

care following their removal. Following the mother’s compliance with services

offered, the children were returned to the mother on a trial home visit. Prior to

the permanency hearing, both the guardian ad litem and DHS recommended the

children be placed back in her full-time care.

       The father filed a petition contesting DHS’s recommendation that the

children be placed with the mother, as well as alleging reasonable efforts were

not made to allow him to have the children in his care. His primary assertion was

his visits should have been increased and with less supervision. A contested

reasonable efforts and permanency hearing was held on April 24 and May 1,
                                         3


2015.    The juvenile court issued an order on May 13, 2015, concluding the

children were to be placed in the mother’s full-time care and that reasonable

efforts had been made for reunification with the father, contrary to his assertions.

The father appeals.

        We review juvenile proceedings de novo. In re K.N., 625 N.W.2d 731, 733

(Iowa 2001). We are not bound by the juvenile court’s findings of fact, though

they may be persuasive, and our primary concern is the children’s best interests.

Id. Additionally, following removal, the State is required to make reasonable

efforts to reunify the children with their parent. See In re C.B., 611 N.W.2d 489,

493 (Iowa 2000); see also Iowa Code § 232.102(10)(a) (2013).

        With regard to the father’s reasonable-efforts claim, the court noted the

father received many services including visitation, family therapy, individual

therapy, and drug screening. It further stated:

        In almost each situation, [the father] wanted things on his terms and
        on his timeline or he would not cooperate. His lack of cooperation
        resulted in lapses of visitation, lapses in progress, and lapses in
        family therapy . . . . [I]t was his actions or inactions which
        prevented the children returning to his care, not the efforts of the
        DHS.

The record supports the court’s findings and conclusions that reasonable efforts

were made and services were provided to the father. Consequently, his claim is

without merit. See Iowa Code § 232.102(10)(a).

        Additionally, given the mother’s progress, placement of the children with

her was also warranted and in the children’s best interests.           The mother

established that she is now a stable, adequate, and safe placement for the
                                          4


children, and DHS as well as the guardian ad litem support the children’s return

to the mother’s full-time care. Additionally, the juvenile court found:

       The children cannot be returned to the father’s care at this time
       given the fact that he is still having supervised visitation, has not
       taken the initiative to resume family therapy, and there is an open
       assessment of physical abuse . . . . From the beginning, the goal in
       this case has been to return the children to a parent when it
       becomes safe to do so. The Court finds that the mother has
       stabilized her situation, has provided “clean” drug screens for the
       past year, has cooperated with services, and has exercised
       visitation including a successful trial home visit. The Court further
       finds that the mother can provide a safe and secure home for the
       children, and that return to the mother’s care (from where they were
       originally removed) provides the necessary permanency for these
       children. The Court finds that it is the children’s best interest to be
       reunited with their mother.

We agree the best interests of the children are served by the district court’s

findings and conclusions.     Consequently, we affirm the juvenile court’s order

pursuant to Iowa Rule of Court 21.26(1)(a), (d), and (e).

       AFFIRMED.